   4:21-cr-03045-JMG-CRZ Doc # 46 Filed: 08/10/21 Page 1 of 1 - Page ID # 71




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiffs,                               4:21CR3045

        vs.
                                                                     ORDER
GUSTAVO PEREZ-HEURERTA,

                        Defendant.


        Defendant has moved to continue the trial, (Filing No. 45), because Defendant
needs additional time to investigate this case and prepare for trial. The motion to
continue is unopposed. Based on the showing set forth in the motion, the court finds the
motion should be granted. Accordingly,

   IT IS ORDERED:

   1)         Defendant’s motion to continue, (Filing No.45), is granted.

   2)         The trial of this case is set to commence before the Honorable John M.
              Gerrard, United States District Judge, in Courtroom 1, 100 Centennial Mall
              North, United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on
              September 20, 2021, or as soon thereafter as the case may be called, for a
              duration of three (3) trial days. Jury selection will be held at commencement
              of trial.

   3)         The ends of justice served by granting the motion to continue outweigh the
              interests of the public and the defendant in a speedy trial, and the additional
              time arising as a result of the granting of the motion, the time between today’s
              date and September 20, 2021, shall be deemed excludable time in any
              computation of time under the requirements of the Speedy Trial Act, because
              although counsel have been duly diligent, additional time is needed to
              adequately prepare this case for trial and failing to grant additional time might
              result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7). Failing to
              timely object to this order as provided under this court’s local rules will be
              deemed a waiver of any right to later claim the time should not have been
              excluded under the Speedy Trial Act.

        Dated this 10th day of August, 2021.               BY THE COURT:
                                                           s/ Cheryl R. Zwart
                                                           United States Magistrate Judge
